DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/28/2022.  As directed by the amendment: claims 1, 7, 9, 18, and 20 have been amended, claim 2 has been cancelled, and claims 22 and 23 have been added.  Thus, claims 1, and 3 – 23 are presently pending in this application with claims 16 and 17 currently withdrawn from consideration.

Election/Restrictions
Claims 1, 3 – 15, and 18 – 23 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 01/26/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/26/2022 is partially withdrawn. Claims 16 and 17, directed to a valved needle assembly are withdrawn from further consideration because they require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 16 and 17 directed to an invention non-elected with traverse in the reply filed on 02/15/2022. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Response to Arguments
Applicant’s arguments, see pages 9 – 11, filed 07/28/2022, with respect to claims 1, 3 – 15, and 18 – 23 have been fully considered and are persuasive.  The rejection of claims 1, 3 – 15, and 18 – 23 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3 – 15, and 18 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts discovered during examination are: Hiejima (U.S. 2004/0158208), and Kudo (JP 2012130523).
Regarding claim 1, prior arts do not teach that the valve member includes an outer circumferential guiding projection projecting radially outward from an outer circumferential surface of the central valve part and configured to move in contact with an inner circumferential surface of the needle hub.
Regarding claim 18, prior arts do not teach that the valve member includes an outer circumferential guiding projection projecting radially outward from the outer circumferential surface of the central valve part and configured to move in contact with an inner circumferential surface of the needle hub.
Regarding claim 20, prior arts do not teach that the valve member includes an outer circumferential guiding projection projecting radially outward from an outer circumferential surface of the central valve part and configured to move in contact with an inner circumferential surface of the needle hub.
Claims 3 – 15, 19, and 21 – 23 are allowed due to their dependency on claim 1, claim 18 or claim 20.
Further, Applicant’s arguments and remarks filed on 07/28/2022 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783         
ANH T. BUI
Examiner
Art Unit 3783



            /NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783